On writ of certiorari (330 U. S. 814) to review a judgment of the Court of Claims holding that the legal and equitable *766rights of the surety to the balances due on a Government contract were superior to the rights of the United States as a general creditor arising independently of any of the con-. tracts in connection with which the surety made such payments under its bonds.
The judgment of the Court of Claims was reversed by the Supreme Court June 23, 1947.
Mr. Justice Jackson delivered the opinion of the Supreme-Court holding that percentages retained pursuant to a contract by the United States may be subjected to its set-off claims despite the claims of a surety who has paid laborers and material men.